This action was brought by the city of Santa Monica against the county of Los Angeles to recover the amount of taxes levied and assessed in September, 1903, against certain real property acquired by said city after March 1st of that year, but before such assessment was levied. The city paid such taxes under protest, and judgment was rendered in its favor against the county for the recovery of the amount so paid, from which judgment the county appeals.
The sole question involved is as to the operative effect of such levy of taxes made under the circumstances of this case. It is appellant's contention that the lien for the taxes of 1903 attached on the first Monday of March of that year, and the subsequent fixation of the amount, through levy and assessment, was but a step necessary for the enforcement of the already established lien. This upon the authority ofCouts v. Cornell, 147 Cal. 564, [109 Am. St. Rep. 168,82 P. 194], and the cases there cited. In a construction of section2884, Civil Code, which provides that a lien may be created by contract to take immediate effect as security for an obligation not then in existence, our supreme court, in Tapia v.Demartini, 77 Cal. 386, [11 Am. St. Rep. 288, 19 P. 641], has said that a mortgage covering future advancements, as against subsequent encumbrancers, becomes a lien for the whole sum advanced from the time of its execution, although the right to enforce the collection thereof can only arise upon each advancement being made. The analogy lies in this, that a lien declared by positive statute is not dependent for its existence upon subsequent acts requisite to its enforcement. When these acts are performed, they, by relation, become part of the established lien and are secured thereby. In the matter of taxation, the obligation imposed upon the property is such as to render it liable for the tax thereafter levied and assessed, which is an immediate liability created, even though there be an omission or irregularity in subsequent proceedings *Page 713 
affecting the levy and assessment. These may in a subsequent year be corrected and the liability enforced. (Pol. Code, sec. 3806.) In our opinion, the city in the case under consideration occupies no position different from that which it would have occupied had it acquired the property after the levy and assessment had been made and equalized, in which event the property so acquired was subject to the lien on account of the taxes levied and unpaid, unless there is merit in respondent's contention that the lien of the county and state merged in the title acquired by the municipality, which is an integral part of the state government. "A municipal corporation is but a branch of the state government, and is established for the purpose of aiding the legislature in making provision for the wants and welfare of the public within the territory for which it is organized, and it is for the legislature to determine the extent to which it will confer upon such corporation any power to aid it in the discharge of the obligation which the constitution has imposed upon itself." (Chico H. S. Board v.Supervisors, 118 Cal. 120, [50 P. 275]. This is true as to counties and their government. Under the law, counties are authorized to levy taxes for certain school and county purposes, and when collected the taxes are so applied; with reference to such matters the city may not exercise any right. Plaintiff by its organization as a part of the state government has not been vested with power to aid the state in connection with county government or school government under the control of the county authorities. The taxes so levied upon the property were levied and assessed by the county for purposes within its jurisdiction. The bare acquisition of the premises upon which the tax levy attached did not carry with it any interest or estate in the lien therein created for county purposes. There was, therefore, no vesting of any lesser estate, held in the same right or otherwise, through which a merger could be said to result. The plaintiff, when it acquired this land, took it subject to the lien for county purposes to the same extent as would a private purchaser.
The question presented as to the inability of the city to prevent a sale through payment of the taxes need not be *Page 714 
considered, in view of the fact that in this case the funds have been provided and a sale thereby obviated.
The judgment should be reversed, and it is so ordered.
James, J., and Shaw, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on May 23, 1911.